Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the office action mailed on 09/23/2020, applicant filed an amendment on 12/23/2020, amending claims 1, 2, and 4-10; and adding claims 11-14.  The pending claims are 1-14. 
	
	EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sang Yoon Kang on 03/05/2021.
The application has been amended as follows:
In the claims:
Cancel claim 4.
Amend claim 1 to recite:
-A method for generating an utterance of a chatbot based on a semantic graph database and executed by a computer, the method comprising:
generating the semantic graph database by using a past utterance of a user; and
generating the utterance of the chatbot for responding to a new utterance of the user, by using the generated semantic graph database,
wherein the generating the semantic graph database comprises:

	generating a first transformed dependency parse tree by integrating a plurality of vertices of the first dependency parse tree into one vertex, according to a predetermined rule;
	extracting:
		a first object corresponding to a first vertex of the first transformed dependency parse tree;
		a second object corresponding to a second vertex of the first transformed dependency parse tree; and 
		information regarding a relationship between the first object and the second object as a third vertex between the first vertex and the second vertex, from the first transformed dependency parse tree; 
	generating one or more first data sets including the first object, the second object, and the information regarding the relationship between the first object and the second object; and
	generating, based on the one or more first data sets, the semantic graph database that identifies: 
		a first vertex of the semantic graph database, which corresponds to the first object; 
		a second vertex of the semantic graph database, which corresponds to the second object;
		a directivity edge including the information regarding the relationship between the first object and the second object, wherein the directivity edge is directed from a subject element of a sentence, among the first object and the second object, toward a non-subject element of the sentence, among the first object and the second object, [[and]]
wherein the generating the utterance of the chatbot comprises:
	generating a second dependency parse tree for one or more sentences of the new utterance of the user;
	generating a second transformed dependency parse tree by integrating a plurality of vertices of the second dependency parse tree into one vertex, according to the predetermined rule;
	extracting:

		a fourth object corresponding to a second vertex of the second transformed dependency parse tree; and 
		information regarding a relationship between the third object and the fourth object as a third vertex of the second transformed dependency parse tree, between the first vertex and the second vertex of the second transformed dependency parse tree, from the second transformed dependency parse tree; 
	generating one or more second data sets including the third object, the fourth object, and the information regarding the relationship between the third object and the fourth object; and
	extracting, among the one or more first data sets, one or more data sets, which are matched with the one or more second data sets, as one or more utterance candidate data sets;
	generating one or more conversation candidate sentences based on the one or more utterance candidate data sets by using a natural language generation algorithm; and
	generating the utterance of the chatbot by using the one or more conversation candidate sentences, 
wherein the generating, based on the one or more first data sets, the semantic graph database comprises:
causing the directivity edge to include relationship information between the first object and the second object and time stamp information indicating a point in time when each element of the one or more sentences of the past utterance of the user is spoken. –

Amend claim 10 to recite:
A non-transitory computer-readable recording medium storing a program for generating an utterance of a chatbot based on a semantic graph database, and configured to be coupled to a computer being hardware, the program include instructions to execute a method comprising:
generating the semantic graph database by using a past utterance of a user; and
generating the utterance of the chatbot for responding to a new utterance of the user, by using the generated semantic graph database,
wherein the generating the semantic graph database comprises:

	generating a first transformed dependency parse tree by integrating a plurality of vertices of the first dependency parse tree into one vertex, according to a predetermined rule;
	extracting:
		a first object corresponding to a first vertex of the first transformed dependency parse tree;
		a second object corresponding to a second vertex of the first transformed dependency parse tree; and 
		information regarding a relationship between the first object and the second object as a third vertex between the first vertex and the second vertex, from the first transformed dependency parse tree; 
	generating one or more first data sets including the first object, the second object, and the information regarding the relationship between the first object and the second object; and
	generating, based on the one or more first data sets, the semantic graph database that identifies: 
		a first vertex of the semantic graph database, which corresponds to the first object; 
		a second vertex of the semantic graph database, which corresponds to the second object;
		a directivity edge including the information regarding the relationship between the first object and the second object, wherein the directivity edge is directed from a subject element of a sentence, among the first object and the second object, toward a non-subject element of the sentence, among the first object and the second object, [[and]]
wherein the generating the utterance of the chatbot comprises:
	generating a second dependency parse tree for one or more sentences of the new utterance of the user;
	generating a second transformed dependency parse tree by integrating a plurality of vertices of the second dependency parse tree into one vertex, according to the predetermined rule;
	extracting:

		a fourth object corresponding to a second vertex of the second transformed dependency parse tree; and 
		information regarding a relationship between the third object and the fourth object as a third vertex of the second transformed dependency parse tree, between the first vertex and the second vertex of the second transformed dependency parse tree, from the second transformed dependency parse tree; 
	generating one or more second data sets including the third object, the fourth object, and the information regarding the relationship between the third object and the fourth object; and
	extracting, among the one or more first data sets, one or more data sets which are matched with the one or more second data sets, as one or more utterance candidate data sets;
	generating one or more conversation candidate sentences based on the one or more utterance candidate data sets by using a natural language generation algorithm; and
	generating the utterance of the chatbot by using the one or more conversation candidate sentences, 
wherein the generating, based on the one or more first data sets, the semantic graph database comprises:
causing the directivity edge to include relationship information between the first object and the second object and time stamp information indicating a point in time when each element of the one or more sentences of the past utterance of the user is spoken. –

Allowable Subject Matter
4.	Claims 1-3 and 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art reference Malabarba (US 20190005025) relates to a method and system for performing semantic extraction on content items to identify entities; generating a semantic graph with a vertex for each of the content items, each of the entities, and each user associated with any of the content items and with edges between vertices representing relationships, wherein each of 
The prior art reference Zou (US 20160328467) relates to a natural language question answering method and apparatus for acquiring a natural language question;  converting the natural language question into a query semantic graph, each edge in the query semantic graph representing one semantic relation in the natural language question; searching an RDF graph G for a subgraph matching the query semantic graph; and obtaining an answer to the natural language question according to the subgraph.
The prior art does not teach or suggest a method and computer-readable medium for generating an utterance of a chatbot based on a semantic graph database, as claimed by independent claims 1 and 10.
Dependent claims 2, 3, 5-9, and 11-14 are allowed for being dependent and further limiting independent claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ABDELALI SERROU/Primary Examiner, Art Unit 2659